Title: The Commissioners to Francis Coffyn, 26 June 1778
From: First Joint Commission at Paris,Adams, John
To: Coffyn, Francis


     
     Passy, 26 June 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:142–143. The Commissioners left to Coffyn’s judgment the amount to be paid on a surgeon’s bill, approved his proposal to transmit to America intelligence that he had obtained, and advised him either to send the unemployed sailors to serve on the frigates at Brest and Nantes or to retain them at Dunkirk to join the Alliance. Finally Coffyn was directed to execute the bond for the Alliance and to deliver the enclosed commission and instructions to Amiel.
    